Citation Nr: 0525507	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for emphysema.  

3.  Entitlement to an effective date earlier than June 29, 
2001, for service connection for emphysema.  

4.  Entitlement to an effective date earlier than July 9, 
1999 for a combined rating of 80 percent (assigned in a 
November 2001 rating decision) and 100 percent (assigned in a 
March 2002 rating decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from October 1976 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  An August 2000 rating decision granted a 20 
percent evaluation for the service-connected lumbosacral 
strain.  A November 2001 rating decision granted a combined 
disability rating of 80 percent, effective July 9, 1999, and 
a March 2002 rating decision increased the combined rating to 
100 percent, effective July 9, 1999.  A May 2004 rating 
decision granted service connection for emphysema, rated as 
10 percent disabling, effective June 29, 2001.  

In May 2003, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In September 2003, the Board held that there was clear and 
unmistakable error (CUE) in the March 1993 rating decision, 
and subsequent rating decisions, which combined the rating 
for the service-connected depressive disorder with the rating 
for the veteran's service-connected alopecia.  The Board 
remanded the claim for earlier effective dates for 80 and 100 
percent ratings so the RO could obtain evidence and determine 
if separate ratings would result in higher combined 
evaluations at an earlier date.  The Board also determined 
that, since new and material evidence had been received, the 
claim for service connection for a respiratory disorder was 
reopened.  The reopened claim for service connection for a 
respiratory disorder was remanded to the RO, as was a claim 
for an increased rating, in excess of 20 percent, for a low 
back disability.   

In a VA Form 9, Appeal to the Board of Veterans Appeals, 
dated in July 2004, the veteran requested a Board hearing at 
the RO.  In VA Form 9's, dated in July 2005 and August 2005, 
the veteran indicated that he did not want a Board hearing.  
Since the veteran has already had a Board hearing, and the 
two most recent communications on the subject indicate that 
the veteran does not want a Board hearing, the Board 
concludes that he does not want another Board hearing.  

An October 2003 rating decision determined that the veteran 
was not entitled to payment of special monthly compensation 
at the "housebound" rate.  A timely notice of disagreement 
is not of record.  In a letter dated in September 2005, the 
veteran's wife asserted entitlement to housebound benefits.  
This issue has not been developed for consideration by the 
Board and it is referred to the RO for appropriate 
disposition.  

The issues of entitlement to an effective date earlier than 
June 29, 2001, for the grant of service connection for 
emphysema, and entitlement to an effective date earlier than 
July 9, 1999 for a combined rating of 80 percent (assigned in 
a November 2001 rating decision) and 100 percent (assigned in 
a March 2002 rating decision) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate these claims.  

2.  The service-connected lumbosacral strain is symptomatic 
and productive of some functional limitation; there is also 
arthritic changes and disc space narrowing present in the 
lumbar spine; however, the low back strain is no more than 
moderate in degree, as there is no medical evidence of 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or some of the 
above with abnormal mobility on forced motion; there is no 
more than moderate limitation of motion of the lumbar spine; 
there is no more than moderate intervertebral disc syndrome 
(IVDS); there is no competent evidence of incapacitating 
episodes of IVDS; there are no additional, compensable 
neurologic deficits.  

3.  The service-connected pulmonary emphysema is manifested 
on pulmonary function testing by FEV-1 of 83 percent 
predicted pre-bronchodilator and 84 percent predicted 
post-bronchodilator, FEV-1/FVC of 82 percent predicted 
pre-bronchodilator and 77 percent predicted 
post-bronchodilator, and DLCO(SB) of 67 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45 and Codes 5292, 5295 (2003), 
5237, 5243 (2004).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for emphysema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6603 (2004).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to these claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the rating decisions on 
appeal, the statements of the case (SOC), and various 
supplemental statements of the case (SSOCs), including the 
most recent dated in June 2005, adequately informed him of 
the information and evidence needed to substantiate all 
aspects of his claims.  

VCAA notice letters, dated in December 2003, January 2004, 
and April 2004, informed the veteran of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that this document shows that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decisions on appeal; however, he was not 
prejudiced.  The August 2000 RO decision denying a rating in 
excess of 20 percent for the veteran's low back disability 
was issued prior to the enactment of the VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made 
it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004. 

As to the claim for an initial rating in excess of 10 percent 
for emphysema, VCAA notice was not provided prior to the 
adjudication of this particular claim.  However, in Pelegrini 
II, the Court acknowledged that the VA Secretary could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  The VCAA requires that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless, non-prejudicial error.  While the notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  VCAA only 
requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the April 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your appeal, please 
let us know.  If the evidence in your possession, please send 
it to us."  The Board finds that the appellant was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims and there is no prejudice in not providing the 
exact language of the forth element.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the case of the appellant's claims, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, extensive relevant medical records are in the 
claims filer, including reports of VA examinations and out-
patient clinic visits, as well as Social Security 
Administration and private treatment records.  The Board 
finds that this competent evidence is adequate for rating the 
veteran's low back and lung disorders.  There is no duty to 
provide another examination or medical opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  In April 2004, the veteran responded that he was 
aware of the provisions of VCAA and had no evidence to 
submit.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Lumbosacral Strain, Currently Rated at 20 Percent

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2004).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2004).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as noncompensably disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2004).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be 
rated as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar 
spine will be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine will be rated as 40 percent 
disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis will be rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height will be rated as 10 percent 
disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2004).  

The veteran's service-connected lumbosacral strain is rated 
as 20 percent disabling. Prior to September 26, 2003, this 
rating was assigned if the back disability produced muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The next higher 
rating, and the maximum rating, was 40 percent, which 
required a severe disability with manifestations such as 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Also, 
prior to September 26, 2003, a 20 percent rating was assigned 
if the limitation of lumbar spine motion was moderate, and, 
for the next higher rating, 40 percent, the restriction was 
required to approximate a severe limitation of motion.  
38 C.F.R. Part 4, §§ 4.7, 4.71a, Code 5292 (2003).  

Under the current rating criteria, a 20 percent rating will 
be assigned if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next higher rating for the low 
back is 40 percent, which requires that forward flexion of 
the thoracolumbar spine be limited to 30 degrees or less, or 
that there be favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings require unfavorable ankylosis.  This 
case does not present any evidence of ankylosis, favorable or 
unfavorable.  With these requirements in mind, the Board has 
reviewed the record.  

While the veteran's service-connected low back disability is 
rated as a "lumbosacral strain", it includes degenerative 
disc disease.  (Emphasis added.)  For example, the 1992 RO 
decision that granted service connection for the veteran's 
low back disability noted X-ray evidence of narrowing of the 
disc space at L5-S1 proximate to the veteran's separation 
from service, and the Statement of the case issued in 
conjunction with the current appeal referred to subsequently 
dated medical evidence of disc disease and the criteria for 
rating such, to include amendments to those criteria on two 
occasions during the pendency of this claim.  (See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).)  Accordingly, the criteria 
for rating degenerative disc disease found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 23, 2002) 
and the amendments to those criteria effective from that date 
and again from September 26, 2003 (38 C.F.R. § 4.71a, 
Diagnostic Code 5243) are applicable.

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

The VA General Counsel has held that rating under Code 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, a rating under this code would be 
instead of, and not in addition to, the ratings under other 
criteria using limitation of motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  Effective September 26, 2003, an intervertebral 
disc syndrome will be rated on the general rating formula for 
diseases and injuries of the spine, set forth above.  
Neurologic deficits will be rated separately under the codes 
for nerve impairment.  38 C.F.R. Part 4, Code 5243 (2004).  

Effective September 23, 2002, an intervertebral disc syndrome 
can, alternatively, be rated on incapacitating episodes.  An 
incapacitating episode is clearly defined as a period 
requiring bed rest prescribed by a physician.  38 C.F.R. 
Part 4, Code 5243, Note (1) (2004).  


Factual Background and Analysis

In August 2001, a private physician, J. L. A., M.D., examined 
the veteran.  He complained of worsening back pain.  He 
treated it with rest, activity modification and a brace.  His 
symptoms were said to be constant, dull, electric and 
intermittently sharp.  Work and activities of daily living 
aggravated his pain.  Examination disclosed tenderness in the 
lumbar spine region.  Sensation, strength and deep tendon 
reflexes were normal.  Neurologic examination was grossly 
normal.  Straight leg raising was negative.  This examination 
does not reflect any of the manifestations, set forth above, 
required for a higher rating under either the old or new 
criteria.  

Doctor J. L. A. saw the veteran later in August 2001.  Lower 
extremity reflexes were 2+.  Strength was giveway throughout 
the bilateral lower extremities with complaints of shooting 
pain from the muscle being tested up to the lower back.  
Sensation was intact.  There was no Babinski sign.  Straight 
leg raising was negative.  Except for the giveway response to 
strength testing, the neurologic findings were normal, so 
these manifestations do not approximate a severe disability.  
On further examination, the veteran complained of pain on 
palpation in the midline and over the facets from L3 through 
the sacrum, as well as over the sacroiliac joints.  Patrick's 
maneuver was positive, bilaterally.  The range of lumbar 
motion was 45 degrees flexion, with only a few degrees 
extension.  This motion is within the moderate range and does 
not approximate a severe limitation of motion, as required 
for a higher rating.  Similarly the other findings support 
the current rating and do not approximate the criteria for a 
higher evaluation.  

Dr. J. L. A. saw the veteran again in September 2001.  
Magnetic resonance imaging had shown a significant disc bulge 
with annular tear at L5-S1.  It did not lateralize and there 
was no neural element impingement.  The lack of neural 
involvement again demonstrates that the service connection 
back disorder does not approximate a severe disc disorder or 
limitation of motion warranting a higher rating.  Since there 
was no evidence of neural element impingement, there is no 
evidence to support an additional rating under the neurologic 
rating codes.  

The veteran was evaluated for physical therapy in September 
2001, the therapist reported that the veteran complained of 
constant pain in the middle of his low back, with radiation 
into the extremities.  Objectively, he had a slow antalgic 
gait.  The range of trunk motion was forward bending 25 
percent, backward bending 50 percent, side bending 30 
percent, bilaterally, and rotation 50 percent, bilaterally.  
He was unable to do heel and toe walking.  Palpation 
disclosed moderate tightness in the left thoracolumbar 
paraspinal, left piriformis, and right lumbosacral paraspinal 
muscles.  Straight leg raising elicited pain at 30 degrees, 
bilaterally.  Treatment goals included increasing trunk and 
joint mobility, while decreasing pain.  This examination was 
for the purpose of setting treatment goals and does not 
reflect the level of chronic disability.  It does not show 
that a higher rating is warranted under old or new criteria.  

The report of October 2001 VA examination shows the veteran 
reported having intermittent back symptoms since service.  He 
treated himself with heat, a transcutaneous nerve stimulator 
(TENS) unit and Ben-gay.  Symptoms were aggravated by sitting 
or standing for extended periods.  Straight leg raising went 
from 0 to 20 degrees on the right and from 0 to 35 degrees on 
the left.  There was no evidence of radicular symptoms.  
Forward flexion went from 0 to 85 degrees.  Backward 
extension was from 0 to 35 degrees.  Lateral rotation and 
lateral flexion also went from 0 to 35 degrees.  Patellar and 
Achilles reflexes were 2+ and symmetrical.  Sensory 
examination was intact to pinprick and light touch.  As to 
the DeLuca evaluation, he was asked to repetitively flex and 
extend the lumbosacral spine which resulted in increased pain 
and decreasing range of motion by 20 degrees flexion.  The 
diagnosis was lumbosacral spine with MRI evidence of a minor 
disc bulge without neural encroachment and with residual 
sequelae of discomfort, decreased range of motion, and 
intermittent paraesthesias without neural encroachment.  The 
findings described in this report, even with the flexion 
reduced from 85 to 65 degrees for DeLuca considerations, do 
not exceed a moderate limitation of lumbosacral spine motion, 
nor do they exceed a moderate intervertebral disc disease.  
If they were applied to the current rating criteria, the 
findings would still not exceed the criteria for a 20 percent 
evaluation.  Moreover, the examiner made it clear that there 
are no neurological deficits, which could be assigned 
separate, additional ratings.  

An October 2002 VA neurosurgery clinic note shows the veteran 
complained of low back pain and leg pain radiating to the 
knees.  Examination disclosed low back stiffness, with no 
motor weakness or sensation problems.  Deep tendon reflexes 
were 1+ and symmetric.  MRI in July 2002 was reviewed and 
reported to show a large lumbar canal with a small L5-S1 
central bulge, but no conflict with any nerve root.  

VA clinical notes of February and March 2003 reflect various 
complaints, including severe back pain and decreased 
mobility.  

In May 2003, the veteran and his wife appeared before the 
undersigned Veterans Law Judge, at the RO, and gave sworn 
testimony.  In addition to other information provided, the 
veteran described his current back symptoms.  He told of 
having tremendous low back pain and leg weakness.  The pain 
was in the back and ran down the legs.  Sometimes it was 
sharp like electricity.  He was never free of pain.  It 
disturbed his sleep, pretty much every night.  The pain was 
said to be unbearable at times.  Physical therapy did not 
help much.  The veteran's wife testified that he was unable 
to do things he used to do, such as work, and do things 
around the house.  He was complaining about his back all the 
time.  He had the shakes and difficulty walking.  The veteran 
reported that he would have to stop and lay down if the pain 
became too much.  He also used a TENS unit and back brace.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The medical 
evidence overall does not show more than moderate limitation 
of motion of the lumbar spine under the old or new rating 
criteria.  The functional impairment that can be attributed 
to pain, weakness, limitation of motion, and excess 
fatigability has been taken into account.  38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  There is 
no objective medical evidence to show that pain or flare-ups 
of pain results in any additional limitation of motion of the 
lumbar spine to a degree that supports a rating in excess of 
20 percent under the former or current rating criteria, nor 
is there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation of 
motion.  

As to the veteran's disc disease, the Board notes at the 
outset that exactly "how many" attacks and "how many" periods 
of relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease.  It may also 
include scoliosis, paravertebral muscle spasm, limitation of 
motion of the spine, tenderness over the spine, limitation of 
straight leg raising, and neurologic findings corresponding 
to the level of the disc."  VAOPGCPREC 36-97 at Note 2.

The relevant medical evidence tends to show that the 
veteran's intervertebral disc syndrome more nearly 
approximates a level of moderate versus severe disability.  
The veteran has sought treatment sporadically.  There is no 
medical evidence of an absent or abnormal ankle reflex.  In 
fact, neurological examinations revealed only minimal 
abnormal objective findings.  There is no medical evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  It is 
pertinent to note that an incapacitating episode is defined 
as a period requiring bed rest prescribed by a physician.  
38 C.F.R. Part 4, Code 5243, Note (1) (2004).  In this case, 
there is no competent evidence that a physician prescribed 
bed rest for the veteran's service-connected back disorder.    

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings 
permitted by the criteria that went into effect September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In pertinent 
part, 38 C.F.R. § 4.14 states: "evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate.  VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, a 20 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

In Esteban, the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.  The current applicable rating criteria 
does permit separate orthopedic and neurological ratings but 
the most recent VA examiner specifically indicated that there 
were no neurologic deficit and the preponderance of the 
evidence is against any additional neurological abnormality, 
including but limited to bowel or bladder impairment, which 
would warrant a separate compensable rating.  

In summary, the veteran's service-connected lumbosacral 
strain is symptomatic and productive of some functional 
limitation and there is arthritic changes and some disc space 
narrowing present in the lumbar spine, but his low back 
strain is no more than moderate in degree.  In support of 
this conclusion, the Board notes that there is no medical 
evidence of listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
some of the above with abnormal mobility on forced motion.  
The medical evidence does not show more than moderate 
limitation of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome, or any incapacitating episodes 
of the latter.  The Board also finds that the preponderance 
of the medical evidence is against any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, so as to warrant a separate, 
compensable rating.

Although the veteran may sincerely believe that his service-
connected back disability should be given a higher rating, 
the objective findings of the trained medical professionals 
are significantly more probative than the veteran's 
assertions.  In this case, the examination results provide a 
preponderance of evidence, which establishes that the 
service-connected back disability does not approximate any 
applicable criteria, old or new, for a higher rating.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for the service-connected back 
disability, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Emphysema, Currently Rated at 10 Percent

Pulmonary emphysema will be rated as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy:			
		100 percent;  

FEV-1 of 40 to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
							
	60 percent;  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted;		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  

38 C.F.R. Part 4, including § 4.31 and Code 6603, effective 
October 7, 1996.  61 Fed. Reg. 46720 46728, 46729 (Sep. 5, 
1996).  

Factual Background and Analysis

Private pulmonary function testing, in December 1997, 
resulted in a FEV-1 of 88 percent predicted and FEV-1/FVC of 
98 percent predicted.  Results were interpreted as appearing 
normal.  

Private pulmonary function testing, in May 2001, resulted in 
a FEV-1 of 72 percent predicted and FEV-1/FVC of 91.2 percent 
predicted.  Results were interpreted as showing a mild 
restriction.  

On pulmonary function testing in October 2001, the FEV-1 was 
80 percent predicted pre-bronchodilator and 79 percent 
predicted post-bronchodilator.  The FEV-1/FVC was 80 percent 
pre-bronchodilator and 78 percent post-bronchodilator.  
DLCO(SB) was not reported.  

The report of the October 2001 VA examination shows the 
veteran reported that he needed oxygen at night because he 
desaturates.  He reported that he had been diagnosed with 
sleep apnea.  He was uncertain if he snored, but his wife 
told him he did.  He might also have an occasional cough with 
white phlegm.  His chest was clear to auscultation and 
percussion.  The diagnosis was a history of desaturation at 
night, most consistent with sleep apnea.  The examiner 
expressed the opinion that the veteran's hypoxia at night and 
the upper respiratory infections he had in service were not 
related.  He explained that the upper respiratory infections 
were self-limiting episodes, which completely resolved 
without long-term residuals.  The veteran gave a history, 
which was consistent with snoring and sleep apnea, which were 
not caused by upper respiratory infections.  Therefore, the 
two disorders were not causally related.  

High-resolution computerized tomography studies, in June 
2002, revealed emphysematous changes confined to the middle 
and upper lung zones, bilaterally, without bronchiectasis or 
lymphadenopathy.  On clinical evaluation in July 2002, the 
veteran complained of shortness of breath, dyspnea on 
exertion, wheezing, a cough productive of white sputum, and 
2-pillow orthopnea.  On examination, his chest was clear to 
auscultation.  There were no wheezes, rales or rhonchi.  The 
assessment was that the veteran had upper lobe emphysema, 
chronic bronchitis, and nocturnal desaturation per sleep 
oximetry.  

In May 2003, the veteran and his wife appeared at the RO and 
gave sworn testimony to the undersigned Veterans Law Judge.  
The veteran described the current manifestations of the 
disability.  He reported using a oxygen at night and during 
the day if it became worse.  

On pulmonary function testing in March 2004, the FEV-1 was 83 
percent predicted pre-bronchodilator and 84 percent predicted 
post-bronchodilator.  The FEV-1/FVC was 82 percent predicted 
pre-bronchodilator and 77 percent predicted 
post-bronchodilator.  DLCO(SB) was 67 percent predicted.   

In March 2004, a VA physician reviewed the test results and 
commented that the spirometry values between 2001 and 2004 
were relatively stable and were within normal limits.  
However, it was noted that the veteran's profusion capacity 
was low, suggesting that he may have an intrusive lung 
disease.  The physician did not believe the veteran had any 
interstitial lung disease, but rather found evidence of 
emphysema.  The clinician concluded that it was at least as 
likely as not that the veteran had a chronic respiratory 
disorder that began in service.  

The record shows that tests and medical examinations 
disclosed sleep apnea and other conditions, which competent 
medical experts determined were not part of the service-
connected disability.  These cannot be considered when rating 
the service-connected condition.  38 C.F.R. § 4.14 (2004).  
The evaluation of the veteran's service-connected respiratory 
disorder is based on objective pulmonary function tests.  
These tests consistently show results within the parameters 
of a 10 percent rating.  They do not approximate any 
applicable criteria for a higher evaluation.  While the 
veteran may feel that his service-connected respiratory 
disability warrants a higher rating, the objective tests, 
administered by medical professionals, provide an evaluation 
of the service-connected disability, which is significantly 
more probative than the veteran's lay assertions.  In this 
case, the pulmonary function test  results provide a 
preponderance of evidence, which establishes that the 
veteran's service-connected respiratory disability does not 
approximate the applicable criteria for a higher rating.  As 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for emphysema, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Since this claim involves an initial evaluation, the Board 
has considered the issues raised by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether staged ratings should be 
assigned.  The Board concludes that the conditions addressed 
have not significantly changed and uniform ratings are 
appropriate in this case.  

Other Criteria and Extraschedular Rating

For both disabilities rated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
August 2005), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that either service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a lumbosacral 
strain is denied.  

An initial disability rating in excess of 10 percent for 
emphysema is denied.  


REMAND

A May 2004 rating decision granted service connection for 
emphysema, rated as 10 percent disabling, effective June 29, 
2001.  The veteran was notified of the decision in July 2004.  
On a VA Form 9, dated in July 2004 and received in August 
2004, the veteran expressed his disagreement with the May 
2004 rating decision, both as to the 10 percent evaluation 
and as to the effective date.  A statement of the case (SOC) 
on the 10 percent evaluation was issued in August 2005.  A 
SOC on the effective date of service connection for emphysema 
has yet to be issued.  The Court has held that under 
circumstances such as these, the case must be remanded for a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the claim for an effective date earlier than 
June 29, 2001, for service connection for emphysema is being 
remanded for a SOC.  

As to the claim of entitlement to an effective date earlier 
than July 9, 1999 for a combined rating of 80 percent 
(assigned in a November 2001 rating decision) and 100 percent 
(assigned in a March 2002 rating decision), there were final 
rating decisions in March 1993 (which assigned a 30 percent 
rating for alopecia totalis with residual depressive 
disorder, effective February 20, 1992) and August 1994 (which 
confirmed the earlier rating decision).  The veteran did not 
appeal these decisions and they became final.  The veteran 
reopened his claim with a statement received on July 9, 1999.  
The law and regulations are quite clear that the effective 
date for benefits from a reopened claim is the date that the 
claim is received by VA.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).  If a veteran delays 
in filing a claim, he must bear the burden of his delay.  The 
exception is where there was CUE in the VA decision.  In that 
case, the decision is revised and benefits paid effective on 
the date from which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2004).  Here, in 
September 2003, the Board determined that there had been CUE 
in the March 1993 rating decision, which rated the service-
connected depressive disorder and alopecia together.  At that 
time, the Board directed that the RO the assign separate 
ratings, effective from February 1992 (the previous effective 
date when the disabilities were rated together).  

The RO did assign separate ratings and the veteran did not 
submit a notice of disagreement.  However, these are not 
down-stream issues requiring a notice of disagreement.  The 
law and regulations for establishing service connection are 
different from the law and regulations pertaining to 
effective dates and evaluation.  So, too, the evidence and 
analysis differs.  For this reason, while a claim for a 
higher evaluation or an earlier effective date is a separate, 
"down-stream" claim from an initial claim for service 
connection, and such a "down-stream" claim requires a 
separate notice of disagreement (see Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Henderson v. West, 11 Vet. 
App. 245, 246 (1998)), in this case, the claim, even the CUE 
claim, has consistently been about the rating of the service-
connected disabilities.  Therefore, the recent RO decision 
assigning separate ratings is not a separate claim requiring 
another notice of disagreement.  On the contrary, the 
regulations and the Board remand require the RO to issue a 
supplemental statement of the case (SSOC), in as much as full 
benefits have not been awarded.  Of particular importance is 
the need to give the veteran the rating criteria, in effect 
from February 1992 to July 1999, for both service-connected 
disabilities.  

As discussed, in the remand portion of the Board's September 
2003 decision, the claim of entitlement to an effective date 
earlier than July 9, 1999 for a combined rating of 80 percent 
(assigned in a November 2001 rating decision) and 100 percent 
(assigned in a March 2002 rating decision) is inextricably 
intertwined with these two ratings.  Therefore, the effective 
date issue must be remanded, so that the RO can issue the 
necessary SSOC with the rating criteria.   

The claims for an earlier effective date for service 
connection for emphysema , prior to June 29, 2001, and 
entitlement to an effective date earlier than July 9, 1999 
for a combined rating of 80 percent (assigned in a November 
2001 rating decision) and 100 percent (assigned in a March 
2002 rating decision) are REMANDED for the following:  

1.  The RO should readjudicate the claim 
of entitlement to an earlier effective 
date for service connection for emphysema, 
prior to June 29, 2001, in light of all 
evidence of record.  If any part of the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SOC on the issue.  An 
appropriate period of time should be 
allowed for response.  

2.  The RO should readjudicate the claim 
of entitlement to an effective date 
earlier than July 9, 1999 for a combined 
rating of 80 percent (assigned in a 
November 2001 rating decision) and 100 
percent (assigned in a March 2002 rating 
decision).  If any part of the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a SOC.  All rating criteria in 
effect between February 20, 1992 and July 
9, 1999 should be considered by the RO as 
well as discussed in the SOC and provided 
to the veteran.  An appropriate period of 
time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


